706 S.E.2d 477 (2011)
STATE of North Carolina
v.
John Lewis WRAY, Jr.
No. 382P10.
Supreme Court of North Carolina.
March 10, 2011.
Derrick Charles Mertz, Assistant Attorney General, for State of North Carolina.
Faith S. Bushnaq, for Wray, John Lewis, Jr.
Rick Shaffer, District Attorney, for State.

ORDER
Upon consideration of the conditional petition filed on the 20th of September 2010 by Defendant in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Dismissed as Moot by order of the Court in conference, this the 10th of March 2011."